Case 2:12-cv-14013-AJT-DRG ECF No. 61 filed 01/18/19   PageID.3514   Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  LINDA STERMER,

         Petitioner,
                                             CASE NO. 2:12-cv-14013
  v.
                                             HON. ARTHUR J. TARNOW
  MILLICENT WARREN,
                                             MAG. DAVID R. GRAND
         Respondent.


                          NOTICE OF APPEAL

       Notice is hereby given that Millicent Warren, Respondent, in the

above-named case, hereby appeals to the United States Court of Appeals

for the Sixth Circuit from the Opinion & Order/Judgment entered in this

action on December 20, 2018.

                                        Respectfully submitted,

                                        Dana Nessel
                                        Attorney General

                                        s/Linus Banghart-Linn

                                        Assistant Attorney General
                                        Criminal Appellate Division
                                        P.O. Box 30217
                                        Lansing, MI 48909
                                        (517) 373-4875
                                        Banghart-linnl@michigan.gov
Dated: January 18, 2019                 P73230
Case 2:12-cv-14013-AJT-DRG ECF No. 61 filed 01/18/19      PageID.3515   Page 2 of 2



                       Certificate of Service

     I hereby certify that on January 18, 2019, I electronically filed the

foregoing papers with the Clerk of the Court using the ECF system which

will send notification of such filing to the following:

     HONORABLE ARTHUR J. TARNOW
     MAGISTRATE JUDGE DAVID R. GRAND
     SHELDON HALPERN, ATTORNEY FOR PETITIONER


                                           Bill Schuette
                                           Attorney General

                                           s/Linus Banghart-Linn

                                           Assistant Attorney General
                                           Criminal Appellate Division
                                           P.O. Box 30217
                                           Lansing, MI 48909
                                           (517) 373-4875
                                           Banghart-linnl@michigan.gov
                                           P73230




                                       2
